Citation Nr: 1630039	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for a disability manifested by fatigue, to include as secondary to hypothyroidism or service-connected diabetes mellitus.

3.  Entitlement to service connection for hypothyroidism, to include as secondary to service-connected diabetes mellitus, type II or exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter
ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  The Veteran served in the Republic of Vietnam from November 1970 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Office (DRO) in April 2011.  A copy of the transcript is of record.

The issues were previously remanded by the Board in February 2015 for additional development.  Such has been completed as to the service connection claim for an acquired psychiatric disorder and chronic fatigue syndrome and these matters have been returned to the Board for further consideration.  Stegall v. West, 11 Vet. App. 268 (1998).  However, regarding the issue of service connection for hypothyroidism, as set out below, additional development remains necessary.  Id.

The issue of entitlement to service connection for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Depression is at least as likely as not caused by unemployability due to service-connected disabilities.

2.  There is no objective evidence of a separately diagnosable chronic fatigue disorder.


CONCLUSIONS OF LAW

1.  Depression is proximately due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015).

2.  A chronic fatigue disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1111, 1131, 1137, 1153 (West 2014); 38 C.F.R. § 3.303, 3.304(b), 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran June 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This notice was timely.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations with respect to his psychiatric claim.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The medical evidence of record, to include the April 2015 VA examination, are sufficient upon which to determine this is no separate diagnosed chronic fatigue syndrome for any period in appellate status.  

II.  Service Connection 

Rules and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

	A.  Depression  

The September 2008 examination report included a diagnosis of depressive disorder, not otherwise specified.  The April 2015 VA examination report included a diagnosis of unspecified depressive disorder.  These diagnoses satisfy the first prong of the service connection claim.

Service treatment records are negative for any complaints, treatment, or diagnosis of a chronic psychiatric disorder.  The Board acknowledges that the Veteran endorsed nervousness upon November 1969 induction examination and indicated he feels a little nervous under strange circumstances.  A January 1972 separation examination report indicated the psychiatric evaluation as normal.  

During a June 2008 private psychiatric evaluation for SSA purposes, the Veteran informed the examiner that he filed for disability benefits because he has diabetes, he has bursitis and itching in the right shoulder, difficulty lifting, bicep pain, neuropathy, and painful knees.  He reported that his diabetes was diagnosed 13 years ago, and it has gotten worse, causing him to be tired frequently.  After a mental status evaluation, the examiner noted the Veteran appeared to meet the criteria for a recurrent, mild major depressive disorder given his suicidal ideation, feelings of hopelessness and difficulty with concentration.  

An examination was conducted in September 2008.  In pertinent part, the diagnosis was depressive disorder, not origin specific.  The Veteran reported he started feeling depressed when he lost his job in February 2008.  He stated he lost his job due to increased absences related to his medical conditions.  His wife indicated that the Veteran was depressed prior to losing his job and that he has historically had problems with depression off and on for many years.  The Veteran described his depression as due to his unemployment, death of his parents, lack of communication with siblings, and financial problems.  He stated his depression was slowly fading.  He noted his diabetes is better than before since he recently started insulin.  After a mental health evaluation, the examiner found the Veteran met the criteria for Depressive Disorder NOS manifested by depressed mood, irritability, anhedonia, hypersomnia, decreased energy, fatigue, crying spells, and concentration problems.  He has experienced depression off and on for many years but his symptoms became more problematic in February 2008 after he lost his job.  The Veteran reported he was not retired, but was unemployed due to his age, lack of education, but mostly his medical conditions.  The examiner opined that the Veteran's depressive symptoms are less likely as not related to his diabetes as there is no apparent nexus between his depression and diabetes.  Instead, his depression is related to psychosocial stressors including the death of his parents, unemployment, financial stressors, and his distant relationship with his siblings.  

In a May 2010 statement, in conjunction with his substantive appeal, the Veteran argued that patients with Type I or Type II endure the chronic strains of living with the complexity of self-care and are an increased risk for developing depression.  The complexity of self-care includes chronic strains of daily blood glucose monitoring and multiple insulin injections.  He complained of the chronic strains of complex self-care including blood glucose monitoring 2 to 3 times daily and 5 insulin injections daily.  

During an April 2011 DRO hearing, the Veteran testified he had depression and has several times wanted to commit suicide because he was feeling down and thinking about friends that were killed in Vietnam.  He stated that he had a son born with cancer, and that caused a lot of depression.  He asserted that the strains of everyday living with the complexity of self-care increase the risk for depression.  

 In a September 2014 statement, the Veteran's daughter, a registered nurse, stated that as a result of the Veteran's military service, he has acquired many health conditions such as diabetes and depression.  She stated that her clinical assessments have indicated a gradual increase of the Veteran's inability to function and perform activities of daily living such as maintenance of personal hygiene.  Physical activities have become a real challenge with his fatigue, low stamina, and shortness of breath.  His depression has existed continuously from the time of his military service and continues to get worse over the years to the present.  She asserted that her father clinically has displayed increased signs and symptoms of depression.  

In a January 2015 statement, the Veteran's representative argued that the Veteran's depression is due to unemployment, as indicated by the September 2008 VA examiner, and that his unemployment was caused by his service-connected disabilities. 

During an April 2015 VA examination, the Veteran reported he first began experiencing depression and suicidal ideation in approximately 2000 due to problems at work and some financial problems.  The Veteran reported "I got to where I was depressed and  there were times when I got emotional due to the things that [were] happening to me, I'd say that was close to 10 years ago.  Before I came here to the VA, I was having back pain, muscle spasms and numbness in my feet.  I decided to come to the VA when I found out that they were giving disability for Agent Orange.  But it was my doctor, Mary Jane Spencer, she was the one that started prescribing the antidepressant."  

Upon review of existing records, the examiner noted the Veteran was first prescribed Celexa at the VA in 2009, though he noted a past prescription for Prozac by an outside private practitioner a few years before this.  The Veteran's wife noted at his initial VA evaluation in September 2008 that the Vet had had problems "on and off" with depression for years, though his most recent episode appears to have been related to a number of factors, including unemployment, recent death of his parents, lack of communication with siblings and financial problems.  The Veteran was first diagnosed with diabetes in 1985, but did not seek formal treatment for depression until 2008 when he asked his primary care provider to prescribe him an antidepressant.  Since his VA evaluation in September 2008, he has participated in 2 sessions of supportive therapy and continues to take medication.  The examiner found that it is less likely than not (less than 50 percent probability) that the Veteran's Unspecified Depressive Disorder had its onset during military duty, and it is less likely than not (less than 50 percent probability) caused by his type II diabetes.  The examiner indicated the exact date of onset of his Unspecified Depressive Disorder was difficult to state without speculation, but the Veteran first presented for treatment in 2009, though he also noted the presence of symptoms prior to this for several years "on and off".  A number of factors appear to have contributed to the onset of the Veteran's depression, which appears to have been somewhat insidious and gradual.  The Veteran was first diagnosed with diabetes in 1985, but did not seek formal treatment for depression until 2008 when he asked his primary care provider to prescribe him an antidepressant, making it less likely than not that his diabetes could be considered the proximal cause of his depressive symptoms.  Regarding the issue of aggravation, the course of the Veteran's Unspecified Depressive Disorder appears to be characterized by a waxing and waning pattern involving periodic increases in depressive symptoms followed by periodic remission of symptoms, a course that is typical of affective disorders.  It is therefore less likely than not (less than 50 percent probability) that his Unspecified Depressive Disorder has in any way been permanently aggravated by an intervening medical condition such as the Veteran's type II diabetes.  The examiner indicated that this opinion is based on the present examination as well as the Veteran's available treatment records.  

In an October 2015 decision, the RO granted entitlement to a total disability rating due to individual unemployability.  The RO noted that entitlement to individual unemployability is granted because the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The benefit was granted due to service-connected bilateral upper extremity peripheral neuropathy.

In this case, the Board finds that the weight of the evidence supports the grant of service connection for depression as being secondary to service-connected diabetes and peripheral neuropathy.  While the VA examiner in September 2008 rendered an opinion that it was less likely than not that there was a relationship, in the same examination report that same examiner indicated that the Veteran's depression was related to, among other things, unemployment and financial stressors.  As noted above, in October 2015, the Board found the Veteran's unemployability was due to his service-connected disabilities.  The April 2015 VA examiner, while also providing a negative opinion, failed to address whether the Veteran's depression could be due to his unemployability.  Overall, the Board finds that there is sufficient evidence in support of the Veteran's claim such that, the benefit of the doubt doctrine is for application and secondary service connection for depression is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

	B.  Fatigue

Based upon review of the evidence, the Board finds the Veteran's claim for service connection for a chronic fatigue disorder must fail because the medical evidence of record does not indicate a current diagnosis of this condition separately diagnosable from his current service-connected disabilities including as secondary to service-connected diabetes and depression.  

Private treatment records dated April 2007 and November 2008 include a diagnosis of fatigue.  In a November 2008 treatment record, the examiner noted "Fatigue - He has hypothyroidism."  The examiner indicated he would check his thyroid function. 

During a September 2008 VA examination, the Veteran reported the onset of his fatigue as 10 years ago.  He stated that whenever he heats he experiences fatigue.  His symptoms have become progressively worse.  He described weakness, decreased concentration, and forgetfulness.  The examiner noted that the Veteran has reported fatigue and weight gain which are clinical manifestations of his hypothyroidism.  The examiner stated that the Veteran reported having fatigue, however, fatigue may be caused from several factors.  The Veteran reported recently losing a family member and not sleeping well.  In addition, the Veteran does have chronic health problems such as diabetes, hypothyroidism and hypertension which may be contributing to his fatigue.  The cause of the Veteran's fatigue may be physical or emotional in nature and is most likely multifactorial.  She could not determine which of these factors are responsible for the Veteran's fatigue.  

During an April 2011 DRO hearing, the Veteran asserted he has a diagnosis of fatigue.  The Veteran's daughter indicated that fatigue is a symptoms or manifestations of diabetes.  

An April 2015 VA examiner reviewed the medical evidence and determined the Veteran does not have a separate disability manifested by fatigue.  The fatigue itself may be caused by the Veteran's weight or his diet, his weight being 274 pounds and height 66 inches on March 2, 2015.  Otherwise it is unknown what is causing his fatigue, the Veteran is 65 and the fatigue is not related to hypothyroidism as his last TSH was 2.327 in the middle of the normal scale.  As his last Hgb AIC was 8.9, his diet may be causing the fatigue but diabetes is not causing the fatigue as the Veteran is on insulin at least 4 shots a day and metformin twice a day.

The Board recognizes that the April 2007 and November 2008 private treatment records which include a diagnosis of fatigue.  However, at that time, the Veteran denied any fatigue and the examiner indicated the fatigue was a symptom of his hypothyroidism.  No other VA or private examiner, to include September 2008 and April 2015 VA examiners, has otherwise noted a separate diagnosis chronic fatigue.  Furthermore, during the DRO hearing, the Veteran's daughter also specifically stated that fatigue is a symptom or manifestation of the Veteran's diabetes.  Therefore, the Board finds the evidence weighs against a fining of a current separate diagnosable chronic fatigue disorder. 

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Although, again, there are treatment records that note fatigue, as review of the medical and lay evidence, the Board finds that there is not a diagnosed fatigue disability separate from that as a symptom of other diagnosed disability, to include hypothyroidism.  This disability is separately in appellate status and remanded for additional development below.  In making this determination, the Board finds of significant probative value the April 2015 VA examination in which the examiner discusses the cause of the symptom of fatigue and found that it was a separately diagnosable disability.

In addition to the objective evidence discussed above, the Board has considered the written assertions advanced by the Veteran and by his representative, on his behalf.  However, to the limited extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed chronic fatigue disorder under consideration and service, such evidence must fail.  The questions of the etiology of the symptoms in question are complex and require medical expertise to determine.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

For all the foregoing reasons, the claim for service connection a chronic fatigue disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.



ORDER

Secondary service connection for depression is granted.

Service connection for fatigue is denied.


REMAND

The Veteran asserts service connection is warranted for a disability manifested by hypothyroidism, to include as secondary to service-connected diabetes mellitus.  

A September 2008 VA examiner reported that literature supports that about 6% of the general population has hypothyroidism, however, the prevalence of hypothyroidism increases to 10% among people with diabetes.  Because the Veteran has diabetes he has a greater risk of having hypothyroidism.  However, diabetes itself does not cause thyroid problems.  In other words, his hypothyroidism is not a complication of diabetes, but his risk of thyroid disease increases because of the diabetes.  

In an April 2015 opinion, the VA examiner reviewed the Veteran's file and found the Veteran was diagnosed with hypothyroidism in approximately 1998.  This is 26 years after his release from the military and, therefore, was not related to the military service.  In regard to herbicide exposure, the hypothyroidism should have shown up sooner than 26 years later for it to be related to herbicide exposure in the service.  The examiner also indicated that the Veteran's hypothyroidism was less likely than not proximately due to or the result of the Veteran's service-connected diabetes.  The rationale was a reiteration of the September 2008 VA examiners indicated that there is an increased risk for hypothyroidism among those with diabetes.  The Board finds the examiner's opinion that his hypothyroidism was not caused by his service-connected diabetes was inadequate.  Further, the examiner failed to address whether the Veteran's diabetes aggravated his hypothyroidism.  As such, an additional VA opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may have additional evidence pertinent to his claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the development ordered in paragraph 1 above is completed, obtain a supplemental VA opinion in connection with the claims of service connection for hypothyroidism.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

An opinion should be provided as to whether it is at least as likely as not that the Veteran's service-connected diabetes, has caused, OR aggravated the Veteran's hypothyroidism.  

A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


